DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/20.
Applicant’s election of Invention I in the reply filed on 12/15/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After further consideration of the Species Requirement between Species I and II, the Species requirement has been withdrawn since the claims are dependent requiring the same base limitations in claim 1.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1 and 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,228,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same invention as the US US 10,228,335 as seen below.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,228,335 in view of Schneider et al. US 5,339,035 A.
See claims correlation below:
       Claims of Application 16/298,728
Claims of US 10,228,335

1. A method comprising: applying a nuclear magnetic resonance (NMR) pulse sequence comprising a first set of pulses and a second set of pulses to a substance, wherein the first set of pulses encode for a first diffusion time and the second set of pulses encode for a second diffusion time, the first diffusion time overlapping the second diffusion time;
detecting an NMR signal produced by the NMR pulse sequence to obtain NMR signal data; applying to the substance a modified NMR pulse sequence generated by changing at least one of (a) the first diffusion time and (b) the second diffusion time;

determining a property of the substance using at least the NMR signal data over each of the overlapping diffusion times for the NMR pulse sequence and the modified NMR pulse sequence 
wherein at least one of the first set of pulses and the second set of pulses is comprised of a waveform pulse, rectangular pulses, or combinations thereof.


second set of pulses encode for a second diffusion time, the first diffusion time overlapping the second diffusion time; 

 detecting, using the NMR system, a NMR signal produced by the NMR pulse sequence to obtain NMR signal data; applying to the substance a modified NMR pulse sequence generated by changing at least one of (a) the first diffusion time and (b) the second diffusion time;  

detecting a NMR signal produced by the modified NMR pulse sequence to obtain 
NMR signal data;  

determining a property of the substance using at least the NMR signal data over each of the overlapping diffusion times for the NMR pulse sequence and the modified NMR pulse sequence;  and providing the property at a computing system. 

2.   The method of claim 1, wherein at least one of the first set of pulses and the second set of pulses is comprised of a waveform pulse.
 Or 
3. The method of claim 1, wherein at least one of the first set of pulses and the second set of pulses is comprised of rectangular pulses.




4. The method of claim 1, wherein the NMR pulse sequence is comprised of a continuous waveform that includes the first set of pulses and the second set of pulses.

5. The method of claim 1, wherein the first set of pulses is comprised of a waveform pulse and the second set of pulses is comprised of a rectangular pulse.

5. The method of claim 1, wherein the first set of pulses is comprised of a waveform pulse and the second set of pulses is comprised of a rectangular pulse.

6. The method of claim 1, wherein
(i)    the first set of pulses comprises two pulses that are each defined by a first area parameter and separated by a time period, and



(i)    the first set of pulses comprises two pulses that are each defined by a first area parameter and separated by a time period, and



applying the NMR pulse sequence to the substance a plurality of times using different values for the first area parameter and the second area parameter;
detecting NMR signals produced by the NMR pulse sequence for the different values of the first area parameter and the second area parameter to obtain NMR signal data.

7.  The method of claim 6, further comprising: 
applying the NMR pulse sequence to the substance a plurality of times using different values for the first area parameter and the second area parameter;
detecting NMR signals produced by the NMR pulse sequence for the different values of the first area parameter and the second area parameter to obtain NMR signal data.

8. The method of claim 6, wherein the values of the first area parameter and the second area parameter are varied according to the following relationships:
q s =q 1 +q 2,
q d =q 2 -q 1,
where ql is the first area parameter, q2 is the second area parameter, qs is an area parameter for the portion of pulses that correspond to the first diffusion time, and qd is an area parameter for the complimentary portion of pulses that correspond to the second diffusion time.

8. The method of claim 6, wherein the values of the first area parameter and the second area parameter are varied according to the following relationships:
q s =q 1 +q 2,
q d =q 2 -q 1,
where ql is the first area parameter, q2 is the second area parameter, qs is an area parameter for the portion of pulses that correspond to the first diffusion time, and qd is an area parameter for the complimentary portion of pulses that correspond to the second diffusion time.

9. The method of claim 8, further comprising: performing a Laplace inversion on the NMR signal data to obtain diffusion coefficients for the first diffusion time and the second diffusion time.

9. The method of claim 8, further comprising: performing a Laplace inversion on the NMR signal data to obtain diffusion coefficients for the first diffusion time and the second diffusion time.



10. The method of claim 1, wherein the substance is a porous medium containing a fluid.

11. The method of claim 10, wherein the substance is a rock core containing oil, water, or both.

11. The method of claim 10, wherein the substance is a rock core containing oil, water, or both.

12. The method of claim 11, further comprising:
removing the rock core from a formation.

12. The method of claim 11, further comprising:
removing the rock core from a formation.

13. The method of claim 10, wherein the property is (i) a bulk diffusion coefficient for the fluid, (ii) a surface-to-volume ratio for the porous medium, or (iii) both.

13. The method of claim 10, wherein the property is (i) a bulk diffusion coefficient for the fluid, (ii) a surface-to-volume ratio for the porous medium, or (iii) both.

14.  The method of claim 1, wherein the first set of pulses and the second set of pulses comprise pulsed field gradient pulses.

14.  The method of claim 1, wherein the first set of pulses and the second set of pulses comprise pulsed field gradient pulses.

15. The method of claim 14, wherein the pulsed field gradient pulses are applied to the substance using a gradient coil.

15. The method of claim 14, wherein the pulsed field gradient pulses are applied to the substance using a gradient coil.

16. The method of claim 1, wherein a constant field gradient is applied to the substance and the first set of pulses and the second set of pulses are radio frequency pulses that produce an effective pulsed field gradient within the substance.

16. The method of claim 1, wherein a constant field gradient is applied to the substance and the first set of pulses and the second set of pulses are radio frequency pulses that produce an effective pulsed field gradient within the substance.

17. The method of claim 6, wherein:
(i)    the two pulses within the first set of pulses include pulse areas that cancel, and



(i)    the two pulses within the first set of pulses include pulse areas that cancel, and




18.    (Original) The method of claim 1, wherein the substance is a fluid within an underground formation and the NMR sequence is applied to the fluid using an NMR logging tool.

19.    (Original) The method of claim 1, wherein a time period between the first set of pulses and the second set of pulses is less than the two overlapping diffusion times.

19.    (Original) The method of claim 1, wherein a time period between the first set of pulses and the second set of pulses is less than the two overlapping diffusion times.



Claims of Application 16/298,728
Claims of US 10,228,335
in view of US 5,415,163 A
22. A system for determining a property of a substance, the system comprising:
a nuclear magnetic resonance (NMR) system for applying NMR pulse sequences to a substance and detecting NMR signals generated by the substance to obtain NMR signal data; a processor; and
a memory storing instructions executable by the processor to perform processes that include:
providing an NMR pulse sequence to the NMR system, the NMR pulse sequence comprising a first set of pulses and a second set of pulses, wherein the first set of pulses encode for a first diffusion time and the second set of pulses encode for a second diffusion time, the first diffusion time overlapping the second diffusion time;

determining the property of the substance using the NMR signal data over each of the overlapping diffusion times; 
wherein at least one of the first set of pulses and the second set of pulses is comprised of a waveform pulse, rectangular pulses, or combinations thereof.




 a nuclear magnetic resonance (NMR) system for applying NMR pulse sequences to a substance and detecting NMR signals generated by the substance to obtain NMR signal data;  a processor;  and

 a memory storing instructions executable by the processor to perform processes that include: 

providing an NMR pulse sequence to the NMR system, the NMR pulse sequence comprising a first set of pulses and a second set of pulses, wherein the first set of pulses encode for a first diffusion time and the second set of pulses encode for a second 
diffusion time, the first diffusion time overlapping the second diffusion time; 
 


determining the property of  the substance using the NMR signal data over each of the overlapping diffusion times. 

       Furthermore, claim 20 from Paulsen fails to disclose the at least one of the first set of pulses and the second set of pulses is comprised of a waveform pulse, rectangular pulses, or combinations thereof. However, Harms discloses waveforms shape pulses (Column 4, lines 50-56). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have waveforms shape pulses as taught by Harms with Paulsen’s pulses for the purpose of using a well-known pulse in the art for acquiring a desired data by selecting any known pulse accordingly, for example as a saturation pulse for imaging a particular specie, and therefore, providing a more accurate image for diagnosis.   





Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses MR systems with square shape pulse sequence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866